        Case 3:18-cv-01245-JCH Document 30 Filed 01/07/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

WHELEN ENGINEERING COMPANY,               :
INC.,                                     :
                                          :       CIVIL ACTION
              Plaintiff,                  :       NO. 3:18-CV-01245-JCH
                                          :
v.                                        :
                                          :
CERIDIAN HCM, INC.,                       :
                                          :       JANUARY 7, 2019
              Defendant.                  :


                MOTION FOR LEAVE TO WITHDRAW APPEARANCE

      Pursuant to D. Conn. L. Civ. R. 7(e), the undersigned counsel, Sarah Gruber,

moves to withdraw her appearance for the Defendant in this matter. This case has not

been assigned for trial. The withdrawal will neither delay these proceedings nor

prejudice any party because the Defendant continues to be represented by Attorneys

Andy I. Corea and Matthew A. Ciarleglio of Murtha Cullina, LLP, each of whom has

appeared in these proceedings.

      In accordance with Rule 7(e), the Defendant is being sent a copy of this motion.

      WHEREFORE, the undersigned respectfully requests that the Court enter an

order granting this Motion to Withdraw Appearance.


                                               /s/ Sarah Gruber
                                                   Sarah Gruber – ct29918
                                                   sgruber@murthalaw.com

                                              Murtha Cullina LLP
                                              185 Asylum Street, 29th Floor
                                              Hartford, CT 06103
                                              Telephone: 860.240.6000
                                              Facsimile: 860.240.6150
         Case 3:18-cv-01245-JCH Document 30 Filed 01/07/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s

CM/ECF System.

       I also hereby certify that a copy of this motion is being sent to the Defendant in

this matter.



                                                /s/ Sarah Gruber
                                                Sarah Gruber – ct29918




                                              -2-
